Citation Nr: 0804767	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  06-00 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for residuals of esophageal 
carcinoma, to include as secondary to herbicide exposure.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1961 to February 1964.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an August 2004 
rating decision of the Portland, Oregon Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, denied service connection for residuals of esophageal 
carcinoma, to include as secondary to herbicide exposure.


FINDINGS OF FACT

Esophageal carcinoma is not a listed disease associated with 
exposure to certain herbicide agents in Vietnam; was not 
manifested during the veteran's active service or within one 
year thereafter; and is not shown to be related to his 
service.


CONCLUSION OF LAW

Service connection for residuals of esophageal carcinoma is 
not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.313 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  A March 2004 letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, the evidence he was 
responsible for providing, and advised him to submit any 
evidence or provide any information he had regarding his 
claim.  He has had ample opportunity to respond/supplement 
the record, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  While he was not advised of the 
criteria for rating residuals of esophageal carcinoma, or 
those governing effective dates of awards, he is not 
prejudiced by lack of such notice (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006)), as rating and 
effective date criteria have no significance unless the claim 
is allowed, and this decision does not do so.

The veteran's service medical records (SMRs) are associated 
with his claims file, and pertinent treatment records have 
been secured.  The RO arranged for a VA examination in June 
2005.  The veteran has not identified any pertinent evidence 
that remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim.



B.	Factual Background

The veteran's service personnel records document that he 
served aboard the USS Ticonderoga from March 1963 to February 
1964.  

The veteran's SMRs are silent for complaints, findings, 
treatment, or diagnoses relating to esophageal carcinoma or 
gastroesophageal reflux disease (GERD).  In June 1962, he was 
treated for vomiting and increased temperature.  The 
physician doubted it was an acute abdomen; acute gastritis 
was diagnosed.  The veteran was instructed to maintain a 
light diet and return for re-evaluation.  He returned the 
next day with an upset stomach.  It was noted that he was 
doing better, but still weak.  The vomiting had resolved and 
his temperature had decreased.  He was instructed to return 
in the morning.  The next note was not until a week later, in 
July 1962, when the veteran complained of back pain.  

The veteran's subsequent SMRs are silent for any additional 
complaints related to vomiting, nausea, gastritis or 
abdominal problems.  On January 1964 service separation 
physical examination, no problems or complaints were noted 
and the veteran was cleared for release from active duty.

Private treatment records from Dr. R.M.S. show that the 
veteran reported having a history of GERD that began in 
service.  Esophageal carcinoma was diagnosed in May 1996; it 
was related to his history of GERD.  The veteran underwent 
chemotherapy from May 1996 to July 1996.  In August 1996, he 
had a total esophagectomy.  In May 1997, upper and lower 
endoscopies were performed with no evidence of recurrent 
cancer.  

On June 2005 VA examination, the examiner reviewed the entire 
claims file, including SMRs and postservice treatment 
records.  He noted that while the veteran complained of GERD 
since service, there was only one such incident recorded in 
his SMRs, and it was an "infection process" diagnosed as 
gastritis.  This was largely associated with the vomiting, 
but also the elevated temperature and heart rate, and rapid 
resolution.  As for GERD, he noted that SMRs were silent for 
complaints regarding the disease, heartburn or other peptic 
type disorders.  The examiner opined, "While the veteran may 
have had some episodes of esophageal pyrosis on active duty; 
without documentation it cannot be assumed.  It [is] assumed 
that the development of the carcinoma of the distal esophagus 
is a result of chronic GERD, and it is likely that this went 
on for many, many [years], but, whether it actually became a 
problem while he was in the Navy, is not adequately 
demonstrated.  Therefore, it is LESS likely than not, that 
his longstanding [GERD] originated while he was on active 
duty in the Navy."

In his December 2005 VA Form 9, substantive appeal, the 
veteran stated he started having problems with GERD and acid 
reflux while aboard the USS Ticonderoga, where he was sick 
for three months after boarding the ship.  When he reported 
to sick bay, he was given "GI Gin," a type of cough syrup.  
The veteran further reported that he continued to have 
problems postservice, which he self-medicated with Rolaids 
until his esophageal carcinoma was diagnosed.

C.	Legal Criteria and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  In order to 
establish service connection for a claimed disability, there 
must be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service incurrence or aggravation of certain chronic diseases 
(including malignant tumors) may be presumed if they are 
manifested to a compensable degree within a year of a 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Type 2 diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The United States Court of Appeals for the Federal Circuit 
has determined that a claimant is not precluded from 
establishing service connection for disability due to Agent 
Orange exposure with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The National Personnel Records Center (NPRC) was able to 
verify that the USS Ticonderoga operated in the official 
waters of Vietnam from April 23, 1963 to May 1, 1963, but 
unable to provide conclusive proof of the veteran's service 
in Vietnam or of exposure to herbicides.  Significantly, 
esophageal carcinoma is not listed in 38 C.F.R. § 3.309(e).  
Hence, whether the veteran actually served in Vietnam or may 
be presumed to have served in Vietnam is not a critical 
factor.  The presumptive provisions of 38 U.S.C.A. § 1116 
(for disabilities due to herbicide exposure) do not apply.  
Furthermore, there is no competent evidence that the 
esophageal cancer was manifested in the veteran's first 
postservice year.  Consequently, the chronic disease 
presumptive provisions of 38 U.S.C.A. § 1112 also do not 
apply.

Given these circumstances, to establish service connection, 
the veteran must show affirmatively that the cancer is 
related to his active service.  His SMRs are silent for 
complaints, findings, treatment or diagnosis of esophageal 
carcinoma or GERD.  He had an incident of acute gastritis in 
June 1962.  According to DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 774 (31st ed. 2007), acute gastritis is an "acute 
inflammation of the gastric mucosa with edema, hyperemia, and 
infiltration by polymorphonuclear leukocytes; it may be 
transient or it may develop into acute erosive gastritis."  
There is no indication in the records that the veteran's GERD 
(defined as "reflux of the stomach and duodenal contents 
into the esophagus") is related to the acute gastritis 
experienced in service.  See id. at 1640.  

Postservice private treatment records show that esophageal 
cancer was diagnosed in May 1996, almost 32 years after 
service, and the evidence in the record does not suggest that 
it was recurrent.  Such a lengthy time interval between 
service and the earliest postservice clinical documentation 
of the disability is of itself a factor for consideration 
against a finding that any current esophageal carcinoma is 
related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (in a claim alleging that a disability was 
aggravated by service).

There is no competent (medical) evidence in the record of a 
possible nexus between the veteran's esophageal carcinoma and 
his service (to include herbicide exposure therein).  
Treatment records from Dr. R.M.S. only note the veteran's 
longstanding history of GERD, the diagnosis of esophageal 
carcinoma, and the treatment of the cancer; there is nothing 
in the records that suggests the veteran's GERD or cancer may 
be related to his service.  On June 2005 VA examination, the 
examiner agreed that the likely etiology of the veteran's 
esophageal carcinoma was his long history of untreated GERD.  
However, as SMRs were silent for any complaints, findings, 
treatment, or diagnosis related to GERD, the examiner could 
not assume that the veteran had GERD in service and opined 
that it was "LESS likely than not" that the veteran's GERD 
began in service.

The veteran's own statements relating his esophageal 
carcinoma to service are not competent evidence, as he is a 
layperson, and lacks the training to opine regarding medical 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against a finding that the 
veteran's esophageal carcinoma is related to his service, and 
against the claim of service connection for such disability 
(to include as secondary to herbicide exposure).  
Accordingly, it must be denied.


ORDER

Service connection for residuals of esophageal carcinoma is 
denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


